Citation Nr: 1741409	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-43 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for right eye disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel









INTRODUCTION

The Veteran served on active duty from August 1986 to February 1990 with additional service in the Naval Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. Jurisdiction is currently retained by the RO in Louisville, Kentucky.

Per correspondence received in December 2016, the Veteran elected to pursue his appeal pro se. 

In February 2017, the Board remanded this matter for further evidentiary development. The eye examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2017, the Board reopened the right eye claim. Therefore, that issue is no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issue of entitlement to service connection claim for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The appellant has refractive error. He does not have right eye disease or injury. 


CONCLUSION OF LAW

Right eye disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). The RO provided timely notice in its letter dated July 2014 that met the requirements. The notice included all criteria for service connection on a direct basis and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence. Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

The file contains the Veteran's service personnel and treatment records, identified or submitted records of private medical care, and the reports of VA examinations in February and April 2013 and March 2017. The Veteran has not identified any additional available, outstanding records pertinent to his right eye disability. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in February and April 2013 and March 2017. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, conducted thorough examinations, reviewed the claims file, and provided sufficient supporting rationales for their opinions where necessary.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's service connection claim decided herein. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran contends he is entitled to service connection for a right eye disability. Service treatment records reflect the Veteran was diagnosed with nearsightedness. In February 2013, the Veteran was provided with a VA eye examination. The examiner noted that the Veteran denied any history of hospitalization or surgery, eye neoplasm, or incapacitating periods due to eye disease. All testing conducted was noted to be normal, and with the exception of uncorrected distance vision, the Veteran was otherwise noted to have 20/20 corrected vision in all areas. Based on the examination and the Veteran's history, the examiner opined in February and April 2013 that the refractive error is not caused by or a result of the asserted paint thinner splash in the right eye as there is no evidence that the paint thinner caused a change in the refractive error. 

An addendum VA March 2017 report highlighted the Veteran's myopia and astigmatism and that the use of glasses corrects the vision to 20/20 at distance and near. The VA examiner opined the Veteran does not have any right eye disability. The VA examiner stated the Veteran had a mild refractive error (myopia and astigmatism) in both eyes and his vision is corrected to 20/20 in both eyes. The VA examiner further opined the refractive error in both eyes is not related to or caused by his history of paint thinner splashing into his right eye. 

Based on the evidence of record, service connection for an eye disability is not warranted in this case. While the Veteran has been diagnosed with a refractive error, refractive errors of the eyes are not a disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c). In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, as this is not a disease or injury within the meaning of applicable legislation. Id. Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury. See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

As such, service connection for the noted refractive error cannot be granted as a matter of law. Further, there is no competent evidence showing that there is a superimposed disability on top of the Veteran's refractive error. Indeed, each VA examiner stated that other than the refractive error the Veteran's right eye was normal and diagnosed no other issues. The Board acknowledges the Veteran's contention that he has a right eye disability due to an in-service event. The Veteran is not, however, competent to provide medical opinions regarding the causes, aggravating factors, or diagnosis of a superimposed disability. As the Veteran is not shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinions on medical matters. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Therefore, the Veteran's lay assertion in this regard has no probative value.

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 . For these reasons, the claim is denied.

ORDER

Entitlement to service connection for a right eye disability is denied.


REMAND

As part of its February 2017 remand, the Board requested the VA examiner provide opinions as to the Veteran's diagnosed PTSD, major depressive disorder, and generalized anxiety disorder. While the examiner did provide an opinion as to whether the Veteran had PTSD related to his naval service, the examiner did not provide an opinion, accompanied by a rationale, as to whether major depressive disorder and generalized anxiety disorder were related to his naval service. As the examiner failed to address this portion of the remand directive, the Board must remand the issue of entitlement to an acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder, for an addendum opinion. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with a medical professional to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder. The examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder, to include major depressive disorder, is related to his active service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder, to include generalized anxiety disorder, is related to his active service?

A detailed rationale for the opinion must be provided. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


